Citation Nr: 9919472	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-00 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for tremors.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel





INTRODUCTION

The veteran had active service from November 1946 to March 
1948.

The current appeal arose from a September 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The RO denied 
entitlement to service connection for tremors as secondary to 
"flu shots."

The appellant relocated and jurisdiction of his claim was 
assumed by the RO in Denver, Colorado.  The Denver RO 
affirmed the denial of entitlement to service connection for 
tremors in April 1996 and March 1997.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim for service connection for tremors is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for tremors is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1998).  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and organic diseases of the nervous system become manifest to 
a degree of 10 percent within one year from date of 
termination of such service, or tuberculosis becomes manifest 
to a degree of 10 percent within three years from date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  

Under the law, it is the obligation of the person applying 
for benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  



Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  

Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  


The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  Id.  
Furthermore, a claim that is not well grounded must be 
denied.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Enlistment examination in November 1946 revealed no relevant 
abnormalities.  

None of the veteran's service medical records discloses any 
reference to tremor or essential tremor.  

The veteran filed his first VA application for compensation 
in January 1949.  In this claim, he sought service connection 
for chronic tonsillitis.

A VA hospital summary for the period from August to September 
1973 reflects that the veteran reported the onset of 
"uncontrollable shakes" of his hands in 1947 while serving 
in the Army in Panama.  He further noted that he had been 
followed by a multitude of doctors for alleged hypoglycemia.  
The veteran indicated that his only relief from the tremors 
was provided by alcohol.  He noted that he had two to three 
highballs a day, that he would occasionally get "wobbly," 
and that his tremors were associated with decreased memory, 
seizure activity, and groping for words without syncope.  He 
also noted that he had a long history of alcoholism.  

Physical examination initially indicated an intention tremor 
present on finger-nose-finger, more prominent on the right 
than on the left.  Consequently, the veteran's admitting 
diagnosis was shaking with anxiety and intention tremor.  
During this hospitalization, additional examination revealed 
negative findings.  

Psychological examination reportedly revealed no indication 
that the veteran's symptoms reflected any underlying 
pathology of the central nervous system and the staff 
psychologist believed that the veteran's reported attacks 
were episodes of intense anxiety when he was under pressure.  
A psychiatrist believed that the veteran had severe 
psychoneurotic disease and that he was in need of therapy on 
an outpatient basis.  

A VA medical certificate, dated in June 1975, reflects that 
the veteran reported a history of complaints of hand shaking 
since 1947, which was accompanied by sweating.  The veteran 
claimed that he was not really depressed.  He also indicated 
that he did not cry although he felt like it, and he could 
not create what he wanted to.  He had had three divorces, 
most recently in 1968.  

The veteran also indicated that he had spent seven to eight 
years with one physician and three years with a psychologist 
for his problem.  Examination revealed that there were no 
signs of anxiety and that he was alert and oriented.  The 
assessment was neurotic depression with anxiety, and the 
examiner suggested behavioral treatment if the veteran was 
interested.

VA outpatient records for the period from February 1980 to 
May 1992 reflect that in May 1984, the veteran reported a 
long-term tremor of the hands for which he was requesting an 
evaluation for disability.  In the middle of May 1984, the 
veteran complained of bilateral hand tremor for the previous 
36 years and that this had developed from a "flu shot" he 
had received in service.  The impression at this time was 
bilateral hand tremor.  The veteran again noted his belief 
that his tremors were related to a "flu shot" in service at 
the time of psychiatric examination the following day.  

VA outpatient records from September 1984 reveal the 
veteran's history that his tremors were related to "flu 
shots" he received in service.  The tremors were primarily 
in his hands and had gradually worsened over the years.  
Neurological consultation in November 1984 revealed that 
while there was an assessment of essential tremor, it was 
noted that there was no evidence of other underlying 
diagnosis.  Onset of the active tremor was noted to be with 
"? link to flu shots given in Panama" in the 1940's.  The 
veteran was prescribed medication.  December 1984 
audiological consultation revealed that the veteran's 
complaints included tremors and balance problems, and 
additional consultation ten days later indicated that the 
veteran's essential tremor was responding to the medication 
prescribed in November 1984.  

In January 1985, the veteran noted 50 percent improvement 
with respect to his essential tremors and the assessment was 
essential/familial tremor with some improvement on Inderal.  
In March 1985, it was noted that the veteran reported a 
history of essential tremor since the age of 17, and that his 
condition had improved somewhat since previous examination.  

VA records from May to August 1985 reflect that the veteran's 
essential tremor was noted to be controlled with Inderal, and 
that the veteran again attributed his essential tremor to the 
flu shots he received in service and the "subsequent 
fever."  VA records from November 1985 to April 1987 reveal 
modification of the veteran's medication for essential termor 
to avoid side effects.

VA neurological consultation in July 1987 revealed a minimal 
resting tremor with the right greater than the left and a 
diagnosis which included benign essential tremor.  In July 
1988, the veteran wished to be taken off of medication for 
essential tremor and examination revealed a minimal tremor of 
the left hand.  The assessment included benign essential 
tremor.  In November 1988, it was noted that the veteran had 
a mild tremor with the left slightly greater than the right, 
and in March 1989, the veteran reported a benign essential 
tremor for the previous forty years and there was a then-
current finding of a mild resting tremor bilaterally.  In May 
1989, the veteran reported a history of benign essential 
tremor since the age of 18, and that his medication either 
did not work or had undesirable side effects.  Examination at 
this time revealed mild moderate essential tremor.

VA neurological consultation in April 1992 reflects a history 
of benign essential tremor since the age of 18, that the 
veteran received a "flu shot" in 1947, and that he 
developed a 104 degree temperature ten days later.  Three or 
four months later, the veteran reported having a booster 
shot, and 30 days thereafter, he awoke with shaking of the 
hands.  The veteran indicated that his son had a similar 
condition but denied that this was familial because the son 
had a concussion.  The past several years he had not received 
neurological consultation because he was in prison.  
Examination at this time revealed benign resting tremor 
increased with finger-to-nose bilaterally.

In a statement in support for his claim for service 
connection for tremor, the veteran indicated that while 
stationed in Panama in the summer of 1947, he was one of a 
group of shoulders who were injected with a substance and 
that they were told these were "flu shots."  

The veteran further indicated that only enlisted men were 
given the shots and that within a matter of 7 to 10 days, he 
was admitted to the Army hospital at Fort Gullick with a 
raging fever, and remained in the hospital for three or four 
days until the fever subsided.  Approximately three or four 
months later, each member of the group was given a booster 
shot as part of the original procedure, after which the 
veteran was again admitted to the hospital with a high fever 
which he was told was caused by the "flu shot."  
Approximately, 30 to 45 days later, the tremors appeared and 
these were controlled by the veteran to a certain degree 
until the mid 1960's.  From then until approximately 1980, 
the condition progressed.

VA neurological consultation in May 1992 revealed that the 
veteran complained that his essential tremor was progressing 
and examination indicated a slow resting tremor of the hand 
increased with finger-to-nose.  The assessment included 
essential tremor and depression and a previous medication was 
prescribed with a lower dose.

VA outpatient treatment records for the period from November 
1992 to July 1993 reflect that in November 1992, the veteran 
reported a history of benign essential tremor since 1947 for 
which he had been treated with various medications.  It was 
noted that the veteran speculated that his condition was 
related to possible lead poisoning, flu shots, DDT exposure, 
and medical experiments in the Army.  Examination at this 
time revealed tremor of the hands at rest.  The assessment 
included benign essential tremor and noncompliance with 
medication.

At the beginning of March 1993, VA outpatient records reflect 
that the veteran noted a history of benign essential tremor 
for the previous 40 years which was progressively worsening.  
Examination revealed that both hands were equally tremulous.  
Tremor was indicated to be without definite cause and at 
rest, it was almost gone.  The assessment was benign 
essential tremor which was found to be mild in severity.  
Approximately ten days later, further consultation revealed 
that the veteran's tremor had gotten worse with age, and that 
it had been labeled familial tremor although the veteran 
denied any family history.  

The veteran further related that he was exposed to multiple 
toxins in the service, including DDT and lead based paints.  
With respect to his tremor, the assessment was that given the 
veteran's past medical history, it was unlikely that the 
cause of his tremor would be determined.

At the personal hearing in March 1995, the veteran testified 
that he entered the military at the age of 18 in excellent 
physical condition (transcript (T.) at p. 1).  After the 
completion of his basic training, he was sent to Panama (T. 
at p. 1).  The veteran explained that the doctors at first 
believed that the etiology of his tremors was hypoglycemia or 
low blood sugar, and that the veteran also connected this 
condition to high fever he experienced during service (T. at 
p. 2).  After watching a television program on 
chlorophenothane (DDT) 14 months earlier, however, the 
veteran now believed that his condition could also be related 
to exposure to DDT in service (T. at p. 2).  The veteran 
further explained that the barracks were "fogged" for 
mosquitoes on a nightly basis with DDT, and that the floor 
would become thick with this substance (T. at p. 2).  He and 
the other soldiers were also issued bottles of DDT with which 
they would douse themselves on a regular basis (T. at p. 2).  
Approximately seven or eight months later, the veteran 
indicated that he awakened with a tremor (T. at p. 2).  

After his discharge from the service, the veteran noted that 
his tremor was only slight, and he was able to become a 
cosmetician and later operate his own business from 1953 to 
1967 (T. at p. 4).  The veteran indicated that his son had 
also had a tremor since childhood which had been diagnosed as 
familial tremor (T. at p. 5).  The veteran denied that his 
father had such a condition (T. at p. 6).  He noted that he 
was in Panama from April 1947 to March 1948 (T. at p. 6).  
After he received the flu shots, he developed a fever which 
lasted four days (T. at p. 7).  After his discharge, he did 
not seek treatment for this condition until the 1960's (T. at 
p. 7).  

In November 1995, the veteran submitted notes and statements 
he had received from veterans in response to a notice he had 
placed in a magazine seeking information from veterans who 
had also been exposed to DDT during service.  

One veteran had recalled the use of DDT in Panama at Howard 
Air Force Base in 1948, with the use of a fogging machine 
that was pulled by a jeep.  Another veteran was noted to have 
indicated that he was stationed at Fort Amadore in Panama 
from 1948 to 1951, and that DDT had come into the barracks.  
His possible DDT reactions included lung and nerve damage.  

Another veteran was noted to have been stationed at Fort 
Clayton in Panama from 1947 to 1949 and reportedly remembered 
aerosol bombs marked "DDT" which were used at the foot of 
every bed and at every door.  A statement from veteran J. W. 
L., dated in September 1995, reflects that he was stationed 
at various locations in Panama between 1947 and 1949, and 
that the spray or drop of DDT was a common routine.

In August 1997, the veteran provided the regional office (RO) 
with copies of two articles which discussed the effects of 
exposure to DDT and other chemicals on humans and animals.  
It is noted that one of the articles indicated that DDT 
affected the nervous system at high doses and caused symptoms 
such as tremor and paresthesias.

A statement from the veteran's brother, dated in November 
1998, reflects that he recalled that the veteran returned 
home from Panama with the shakes and that this condition had 
not improved when he observed the veteran ten years prior to 
this statement.

A statement from the veteran's mother, dated in November 
1998, indicates that the morning after the veteran returned 
home from Panama, she noticed that the veteran's hands were 
shaking while they were having coffee together.  His mother 
noted that the condition would not stop, that the veteran 
told her that it had started about two months earlier in 
Panama, and that to her knowledge, this condition had never 
changed.

In December 1998, the veteran provided the RO with a copy of 
an acknowledgment of receipt of the veteran's original 
application for VA benefits, filed in January 1949.


Analysis

The evidence of record documents a diagnosis of essential 
tremor.  Thus, the first element of a well-grounded claim, 
current disability, is established.  See Caluza v. Brown, 
supra.  The Board has considered the service medical evidence 
relevant to this claim, and finds that there is no complaint, 
finding or diagnosis of tremor contained in any service 
medical record or any post-service treatment record within 
one year following service.  

However, the veteran has provided lay evidence of 
manifestations of symptoms, and under the governing case law, 
a lay party is competent to establish facts perceptible to a 
lay party, such as an injury or symptoms.  Moreover, for 
purposes of determining whether the claim is well grounded, 
lay evidentiary assertions must be presumed to be true, with 
exceptions not here relevant.  King v. Brown, 5 Vet. App. 19 
(1993).  Thus, the Board notes that the second element of a 
well-grounded claim is arguably established.  See Caluza v. 
Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and service, or, in the case of organic 
diseases of the nervous system, to a period of one year after 
service.  The only evidence advanced to support the existence 
of the element of a well-grounded claim involving the 
existence of injury or disease in service is the statements 
and personal testimony of the veteran and his lay witnesses 
many years after service.  See Caluza v. Brown, supra.  
However, the Court has said that claimants unversed in 
medicine are not competent to make medical determinations 
involving medical diagnosis or causation.  



In other words, since the veteran and his lay witnesses have 
had no medical training, the assertions of the veteran or his 
lay witnesses that his tremors are related to certain 
symptoms he experienced in service or within one year after 
service, carry no weight.  See Espiritu v. Derwinski, supra.  
Nor can lay evidentiary assertions establish the nexus 
element on the basis of continuity of symptoms because the 
underlying disability or disabilities at issue (essential 
tremor) are not those subject to lay observation.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

As for the medical evidence of record, there is no medical 
evidence which relates the veteran's tremors to service or to 
a period of one year following service.  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that a 
claim is plausible is required for the claim to be well 
grounded.  See Grottveit v. Brown, supra.

There is no competent medical evidence to show that the 
veteran's tremors are related to in-service DDT exposure, flu 
or booster shots, lead poisoning, or medical experiments.  
While a VA November 1984 medical record indicated that the 
onset of the active tremor was with "? link to flu shots 
given in Panama" in the 1940's, an equivocal diagnosis can 
not provide the necessary linkage between current disability 
and service.  Tirpak v. Derwinski, supra.  In addition, a 
more recent examiner has indicated that it was unlikely that 
the cause of his tremor would be determined.  

With respect to the article relied upon by the appellant for 
the proposition that there is a relationship between exposure 
to DDT and tremor, the Board notes that the Court has 
addressed whether medical texts or physicians' opinions 
containing generic statements that disorder A can cause 
disorder B can constitute competent medical evidence to 
establish the nexus element necessary to make a claim well 
grounded in a specific case.  In Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996), the Court, citing Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996), held that such evidence is "too 
general and inconclusive to make [a] claim well grounded."  

On the other hand, in Rucker v. Brown, 10 Vet. App. 67 
(1997), the Court addressed whether scientific articles could 
be used to establish a theory that non-ionizing radiation 
from naval radar could be linked to certain carcinomas and 
held they could.  In that case, however, the record also 
contained a supporting opinion from the treating physician 
that was specific to the facts of the appellant's claim and 
the Court cited both the articles and the opinion as the 
basis for finding the claim well grounded.  In this case, 
there is no medical opinion linking the specific facts of 
this appeal to the general theory.

The Board's determination that the appellant's proffered 
authority is insufficient to well ground the claim is further 
supported by the case of Sacks v. West, 11 Vet. App. 314 
(1998), in which the Court noted the following:

Suppose, in the context of considering whether a 
claim is well grounded, a treatise were being 
reviewed that stated that occasional joint pain is 
usually an early symptom of arthritis or that an 
incident of chest pain will usually occur before 
heart disease is diagnosed.  Such evidence would be 
rejected as insufficient to link a veteran's 
averment of chest pain in service to a current 
diagnosis of heart disease, because that evidence 
would not address the likelihood that a person who 
had manifested a particular symptom would later be 
found to have the disease in question.  Hence, that 
kind of treatise evidence would be "too general 
and inclusive[]" to make a link more than 
"speculative[]" and, accordingly, would be 
insufficient to make the claim plausible, that is, 
well grounded.  The same is the case with the 
treatise evidence here.  Acceptance of this 
evidence as sufficient to establish the 
plausibility of causality would be predicated on 
simply the instinctive inference of a lay person, 
rather than upon an adjudicative determination 
(made by a lay person) as to the credibility and 
weight of expert evidence. 

(Citations omitted).


Additionally, the Board observes that in the recent case of 
Mattern v. West, 12 Vet. App. 222 (1999), the Court noted 
that it had previously addressed the relevance of medical 
treatise evidence to the determination of well-groundedness, 
and determined that generally, an effort to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise "is too general 
and inconclusive" to well ground a claim.  The Court went on 
to indicate that medical treatise evidence can, however, 
provide important support when combined with an opinion of a 
medical professional.  

Similarly, medical treatise evidence could "discuss[] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Wallin v. 
West, 11 Vet. App, 509, 514 (1998).  Here, as was noted 
above, the medical authority proffered by the appellant is 
not combined with an opinion of a medical professional.  
Moreover, it does not discuss generic relationships between 
DDT exposure and tremor with a degree of certainty such that, 
under the facts of this case, there is a plausible causality 
based upon objective facts.  Wallin v. West, supra.

To the extent that the veteran relies on his original January 
1949 claim as evidence of tremor within one year following 
service separation, the Board agrees with the RO's 
determination that this does not help the veteran's claim.  
The claim lacks any reference to tremors and was not 
accompanied by medical evidence of treatment, findings, or 
diagnosis of tremor. 

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for tremors, the appeal must be denied.  
No duty to assist the appellant in these claims has arisen.  
The RO's adjudication of the claim does not constitute 
prejudicial error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 
Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 
(error is harmless if it does not change the resolution of 
appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well-grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).

As the veteran's claim for service connection for tremors is 
not well grounded, the doctrine of reasonable doubt has no 
application to his case.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for tremors, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

